IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10759
                         Summary Calendar



PAULA STROTHERS,

                                         Plaintiff-Appellant,

versus

ELIZABETH SAMFORD, Disciplinary Hearing Officer;
WENDY J. ROAL, Administrator National Inmate Appeals
U.S. Bureau of Prisons; O. IVAN WHITE, JR., Regional
Director; JOSEPH B. BOGAN, Warden Federal Medical
Center Carswell; LISA AUSTIN, Unit Manager
Administration Unit Federal Medical Center Carswell,

                                         Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:99-CV-797-A
                       --------------------
                         January 22, 2002
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Paula Strothers, federal prisoner # 40278-004, appeals the

summary-judgment dismissal of her pro se, in forma pauperis,

civil rights suit filed pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Strothers alleged that defendants violated the Eighth Amendment's

prohibition against cruel and unusual punishment because she was

subjected to cold cell temperatures while incarcerated at the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10759
                                -2-

Federal Medical Center, Carswell, Fort Worth, Texas.   In

opposition to defendants' summary judgment motion, she also

asserted that her cell temperature reached 140 degrees on one

occasion, necessitating emergency medical treatment.

     The district court did not err in determining that Strothers

failed to meet her summary judgment burden to show the existence

of a genuine issue for trial concerning her Eighth Amendment

claim.   Strothers has offered nothing that refutes the

defendants' evidence that they responded to her complaints of

cold cell temperatures and that Strothers could have requested

extra blankets.   Strothers' claim that her cell achieved a

temperature of 140 degrees on one occasion is conclusional and

incredible.   She has thus failed to establish a genuine issue

that defendants deprived her of the minimal civilized measure of

life's necessities and were deliberately indifferent to her

needs.   See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Palmer

v. Johnson, 193 F.3d 346, 353 (5th Cir. 1999); Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc) (nonmovant

cannot satisfy summary-judgment burden with conclusional

allegations, unsubstantiated assertions, or only a scintilla of

evidence).

     AFFIRMED.